UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4530


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY DEONANDRE HODGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-01082-TLW-1)


Submitted:   February 1, 2011             Decided:   March 11, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant. Carrie Ann Fisher, Assistant United
States Attorney, Greenville, South Carolina; Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy Deonandre Hodge pled guilty to armed robbery in

violation of 18 U.S.C. § 1951(a) (2006) and use of a firearm in

the commission of a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A) (2006).            Hodge’s written plea agreement included

a   Federal     Rule      of   Criminal    Procedure         11(c)(1)(C)     stipulated

sentence       of   240    months’      imprisonment.           The     district    court

imposed the stipulated sentence.                  Hodge then filed this timely

appeal.

               Hodge’s attorney has filed a brief in accordance with

Anders    v.    California,       386     U.S.   738        (1967),   questioning       the

adequacy       of   Hodge’s      Federal    Rule       of    Criminal     Procedure     11

hearing.       A letter filed by Hodge was docketed as an untimely

pro se supplemental brief in which he asserts that counsel was

ineffective for misleading him into signing the plea agreement

for a sentence over his guideline range.                         Because we find no

meritorious grounds for appeal, we affirm.

               Hodge questions whether the district court adequately

advised him during his Rule 11 hearing.                        Prior to accepting a

guilty plea, a district court must conduct a plea colloquy in

which    it    informs     the    defendant      of,    and     determines       that   the

defendant comprehends, the nature of the charge to which he is

pleading      guilty,      any   mandatory       minimum       penalty,    the    maximum

possible penalty he faces, and the rights he is relinquishing by

                                            2
pleading     guilty.        Fed.     R.    Crim.    P.    11(b);    United   States      v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                         “In reviewing the

adequacy of compliance with Rule 11, this Court should accord

deference     to     the    trial    court’s       decision    as    to   how     best   to

conduct the mandated colloquy with the defendant.”                        DeFusco, 949

F.2d at 116.

              We have thoroughly reviewed the record in this case

and conclude that the district court complied with the mandates

of Rule 11 in accepting Hodge’s guilty plea.                       Thus, we hold that

the record affirmatively shows there was a factual basis for

Hodge’s      plea,    Hodge    understood          the    constitutional     rights      he

waived in pleading guilty, and Hodge’s guilty plea was knowing

and voluntary.        Additionally, we have reviewed Hodge’s claims of

ineffective assistance of counsel and find that the record does

not conclusively establish ineffective assistance.                        Accordingly,

the ineffective assistance claims are not cognizable on direct

appeal.       United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).

              Next,    we     conclude       we    lack    jurisdiction      to    review

Hodge’s      sentence.         The       federal    statute    governing        appellate

review of a sentence, 18 U.S.C. § 3742(c) (2006), limits the

circumstances under which a defendant may appeal a sentence to

which   he    stipulated      in     a    Rule    11(c)(1)(C)      plea   agreement      to

claims that “his sentence was imposed in violation of law [or]

                                              3
was   imposed      as   a    result        of   an    incorrect         application       of   the

sentencing guidelines [.]”                  United States v. Sanchez, 146 F.3d

796, 797 & n.1 (10th Cir. 1998); United States v. Littlefield,

105 F.3d 527, 527-28 (9th Cir. 1997).                             Here, Hodge’s sentence

did   not    exceed     the      applicable          statutory     maximum        and    was   the

precise      sentence       he   had       bargained        for    with    the     Government.

Thus, review of his sentence is precluded by § 3742(c).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Hodge’s conviction and dismiss his appeal to

the extent he challenges his sentence.                        This court requires that

counsel inform Hodge in writing of the right to petition the

Supreme Court of the United States for further review.                                  If Hodge

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                                   Counsel’s

motion      must   state      that     a    copy     thereof      was     served    on     Hodge.

Finally,      we   deny     Hodge’s        motion      to    appoint      new     counsel      and

dispense      with      oral      argument         because        the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED IN PART;
                                                                          DISMISSED IN PART


                                                4